DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the threaded rod" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the nub" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McSwain (5,524,854).

Regarding claim 1, McSwain teaches a device (47) for attachment to a bridge support bracket, the support bracket including a horizontal component (1), a vertical component (47a), and an angled component (47b) attached at one end to an end of the horizontal component, and another end of the angled component is attached to an end of the vertical component, the device being adapted to be connected to the other end of the horizontal component (at 5) and to the other end of the vertical component (top of 47a), the device comprising: a support (5) adapted to be attached to the other end of the horizontal component, a vertical piece (47) adapted to be attached to the other end of the vertical component, mounting means (39) attached to the support for mounting the vertical piece for sliding movement relative to the support, and moving means (See 
Regarding claim 2, McSwain teaches the mounting means (39) is a mounting tube, and the vertical piece is a sliding tube (slides helically) received in and slidable relative to the mounting tube.  

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jackson et al. (10,508,392) (“Jackson”).,

Regarding claim 1, Jackson teaches a device (24) for attachment to a bridge support bracket, the support bracket including a horizontal component (32), a vertical component (40), and an angled component (18) attached at one end to an end of the horizontal component, and another end of the angled component is attached to an end of the vertical component, the device being adapted to be connected to the other end of the horizontal component (48) and to the other end of the vertical component (40), the device comprising: a support (48) adapted to be attached to the other end of the horizontal component, a vertical piece (40) adapted to be attached to the other end of the vertical component, mounting means (60) attached to the support for mounting the vertical piece for sliding movement relative to the support, and moving means (46) attached to and between the support and the vertical piece for moving the vertical piece vertically relative to the support.  
.  


Allowable Subject Matter
Claim 6 is allowed.
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 10, 2021